DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the claims and remarks filed on 10/22/2020.  
Applicant amended claims 2, 4, 7, 9, 11, 14-15, 17.
Applicant added new claims 19.
Applicant canceled claims 1, 5-6, 8, and 12-13.
Claims 2-4, 7, 9-11 and 14-19 are pending.

Response to Arguments
With respect to the 35 USC § 112(a) rejection, the rejection has been withdrawn in light of the applicant’s amended claims.
With respect to the 35 USC § 112(b) rejection, the rejection has been withdrawn in light of the applicant’s amended claims.
With respect to the 35 USC § 102 rejection, the applicant’s argument “Hara does not teach, disclose or suggest: a processor that is configured to perform control processing for realizing the information security function including at least one of a virus detection/removal function and an encryption function” was examined. However, new grounds of rejection are introduced necessitated by applicants amended claims. The new mapping remedies any deficiencies formerly present in the prior art Hara et al. The claim mapping has been updated and the claims rejected under 35 USC § 103.
Claim Objections
Claim 19 objected to because of the following informalities:  "the the information processing device is in a vehicle".  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dierickx (US 20100318794 A1) hereinafter referred to as Dierickx.

With respect to claim 4, Dierickx discloses: An information processing device including an information security function related to information security, (Dierickx Abstract discloses “security on a vehicle information system”. Dierickx [0022] also discloses “the security system 500 can be disposed within a single system element of the information system 100. The security system 500 advantageously can comprise an all-in-one security system that facilitates security system functions, in whole and/or in part, for the information system 100” which is interpreted that the information system 100 is mapped to 
and an information processing function related to predetermined information processing, comprising: (Dierickx paragraph [0039] discloses scanning include identifying a “prohibited data type”, which is interpreted to mean scanning for predetermined information to find a match of prohibited data types).
a processor (Dierickx [0025] discloses “security system 500 can be provided as an integrated circuit device”) that is configured to perform control processing for realizing the information security function including at least one of a virus detection/removal function (Dierickx paragraph [0039] discloses antivirus function to detect “virus (and/or malware) and/or a prohibited data type”) and an encryption function, and configured to perform control processing for realizing the information processing function; (Dierickx [0025] “the security system 500 advantageously can utilize hardware based encryption”, which is interpreted in view of cited Dierickx paragraph [0041] that encrypted antivirus processing performed to perform predetermined information processing).
and a storage unit that is communicatively coupled with the processor and that stores information related to the information security function and the information processing function, (Dierickx [0012] discloses “data can propagate through the security system of FIG. 1, wherein the data is stored in a secure data storage system” this is interpreted to mean the memory is communicatively coupled with the integrated circuit of the security system wherein the security system performs processes related to the information security function and information processing function as mapped in the previous limitations, therefore, the data stored in the storage unit coupled with the processor is implicitly related to the information security function and the information processing function).
wherein: the processor is configured to manage the information security function, (Dierickx paragraph [0039] discloses security system antivirus function to detect “virus (and/or malware) and/or a and manage the information processing function; (Dierickx paragraph [0039] discloses scanning include identifying a “prohibited data type”, which is interpreted to mean scanning for predetermined information to find a match of prohibited data types).
the storage unit stores operation management information in which an event, related to the information processing function, (Dierickx [0024] discloses “scanning network traffic, files, and/or other conventional types of data being exchanged” therefore the event is mapped to the traffic transfer of information processed data wherein the data could be stored in a memory according to paragraph [0023]).
an operation content of the information security function (Dierickx [0042] discloses one form of information security which is the encryption function, reciting: “providing the requested encryption/decryption key information to the information system 100 via the output 11 of the security system 500” wherein providing the requested encryption/decryption key could be mapped to operation content of the information security function).
and an operation content of the information processing function are associated; (Dierickx [0025] discloses “security system 500 advantageously can utilize hardware based encryption”. This is interpreted to mean that the information security function is associated with the hardware encryption which could be mapped in this embodiment to the operation content of the information processing function).
and the processor is configured to: detect an occurrence of the event related to the information processing function, (Dierickx [0042] discloses detecting traffic which is mapped to the event, wherein in this specific embodiment the event of traffic transfer is a “request for encryption/decryption key information”).
determine the operation content of the information security function based on the event, the occurrence of which is detected, (Dierickx [0039] discloses “determine a data type for the filtered  and the operation management information stored in the storage unit, (Dierickx Fig. 1 unit 2 shows Storage of Keys, and paragraph [0023] discloses “The security system 500 can provide selected security system functions such as secure storage of keys”. While paragraph [0024] discloses the operation management of scanning transferred data for example).
determine the operation content of the information processing function based on an operation result of the information security function according to the determined operation content of the information security function and the operation management information, (Dierickx [0025] since the “security system 500 advantageously can utilize hardware based encryption” and “stores sensitive information using hardware encryption” which may “may manage digital keys” therefore the examiner interprets that a determination of the hardware encryption that contains the encryption keys is determined based on the traffic event wherein the event further is associated with a request for encryption/decryption key information security wherein the traffic would be scanned based on the operation management information).
and manage the information processing function based on the determined operation content of the information processing function. (Dierickx [0025] discloses “security system 500 can be provided as an integrated circuit device” therefore it is interpreted that the integrated circuit would manage the information processing based on the determined operation content of the information processing function explained in the previous limitation).

With respect to claim 11, Dierickx discloses: An information processing method to be performed by an information processing device including an information security function related to information security, (Dierickx Abstract discloses “security on a vehicle information system”. Dierickx 
and an information processing function related to predetermined information processing, (Dierickx paragraph [0039] discloses scanning include identifying a “prohibited data type”, which is interpreted to mean scanning for predetermined information to find a match of prohibited data types).
wherein: the information processing device comprises: a processor (Dierickx [0025] discloses “security system 500 can be provided as an integrated circuit device”) that is configured to perform control processing for realizing the information security function including at least one of a virus detection/removal function (Dierickx paragraph [0039] discloses antivirus function to detect “virus (and/or malware) and/or a prohibited data type”) and an encryption function, and configured to perform control processing for realizing the information processing function, (Dierickx [0025] “the security system 500 advantageously can utilize hardware based encryption”, which is interpreted in view of cited Dierickx paragraph [0041] that encrypted antivirus processing performed to perform predetermined information processing).
and a storage unit that is communicatively coupled with the processor and that stores information related to the information security function and the information processing function; (Dierickx [0012] discloses “data can propagate through the security system of FIG. 1, wherein the data is stored in a secure data storage system” this is interpreted to mean the memory is communicatively coupled with the integrated circuit of the security system wherein the security system performs processes related to the information security function and information processing function as mapped information security function and the information processing function).
the storage unit stores operation management information in which an event related to the information processing function, (Dierickx [0024] discloses “scanning network traffic, files, and/or other conventional types of data being exchanged” therefore the event is mapped to the traffic transfer of information processed data wherein the data could be stored in a memory according to paragraph [0023]).
an operation content of the information security function (Dierickx [0042] discloses “providing the requested encryption/decryption key information to the information system 100 via the output 11 of the security system 500” wherein providing the requested encryption/decryption key could be mapped to operation content of the information security function).
and an operation content of the information processing function are associated; (Dierickx [0025] discloses “security system 500 advantageously can utilize hardware based encryption”. This is interpreted to mean that the information security function is associated with the hardware encryption which could be mapped in this embodiment to the operation content of the information processing function).
the processor is configured to: detect an occurrence of the event related to the information processing function, (Dierickx [0042] discloses detecting traffic which is mapped to the event, wherein in this specific embodiment the event of traffic transfer is a “request for encryption/decryption key information”).
determine the operation content of the information security function based on the event, the occurrence of which is detected, (Dierickx [0039] discloses “determine a data type for the filtered inbound data traffic” wherein the inbound traffic, mapped to the event, might include a request for an encryption/decryption key [0042], which is interpreted that several operation content of the security  and the operation management information stored in the storage unit, (Dierickx Fig. 1 unit 2 shows Storage of Keys, and paragraph [0023] discloses “The security system 500 can provide selected security system functions such as secure storage of keys”. While paragraph [0024] discloses the operation management of scanning transferred data for example).
determine an operation content of the information processing function based on an operation result of the information security function according to the determined operation content of the information security function and the operation management information, (Dierickx [0025] since the “security system 500 advantageously can utilize hardware based encryption” and “stores sensitive information using hardware encryption” which may “may manage digital keys” therefore the examiner interprets that a determination of the hardware encryption that contains the encryption keys is determined based on the traffic event wherein the event further is associated with a request for encryption/decryption key information security wherein the traffic would be scanned based on the operation management information).
and manage the information processing function based on the determined operation content of the information processing function. (Dierickx [0025] discloses “security system 500 can be provided as an integrated circuit device” therefore it is interpreted that the integrated circuit would manage the information processing based on the determined operation content of the information processing function explained in the previous limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-3, 7, 9-10, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx (US 20100318794 A1) hereinafter referred to as Dierickx in view of Ruvio et al. (US 20150271201 A1) hereinafter referred to as Ruvio.

With respect to claim 2, Dierickx discloses: An information processing device including an information security function related to information security, (Dierickx Abstract discloses “security on a vehicle information system”. Dierickx [0022] also discloses, “the security system 500 can be disposed within a single system element of the information system 100. The security system 500 advantageously can comprise an all-in-one security system that facilitates security system functions, in whole and/or in part, for the information system 100” which is interpreted that the information system 100 is mapped to the information processing device including the security system 500 which performs the information security function related to information security).
and an information processing function related to predetermined information processing, comprising: (Dierickx paragraph [0039] discloses scanning include identifying a “prohibited data type”, which is interpreted to mean scanning for predetermined information to find a match of prohibited data types).
a processor (Dierickx [0025] discloses “security system 500 can be provided as an integrated circuit device”) that is configured to perform control processing for realizing the information security function including at least one of a virus detection/removal function (Dierickx paragraph [0039] discloses antivirus function to detect “virus (and/or malware) and/or a prohibited data type”) and an encryption function, and configured to perform control processing for realizing the information processing function; (Dierickx [0025] “the security system 500 advantageously can utilize hardware based encryption”, which is interpreted in view of cited Dierickx paragraph [0041] that encrypted antivirus processing performed to perform predetermined information processing).
and a storage unit that is communicatively coupled with the processor and that stores information related to the information security function and the information processing function, wherein: (Dierickx [0012] discloses “data can propagate through the security system of FIG. 1, wherein the data is stored in a secure data storage system” this is interpreted to mean the memory is communicatively coupled with the integrated circuit of the security system wherein the security system performs processes related to the information security function and information processing function as mapped in the previous limitations, therefore, the data stored in the storage unit coupled with the processor is implicitly related to the information security function and the information processing function).
the processor is configured to manage the information security function, (Dierickx paragraph [0039] discloses security system antivirus function to detect “virus (and/or malware) and/or a prohibited data type”) and manage the information processing function; (Dierickx paragraph [0039] discloses 
the storage unit stores operation management information in which an event related to the information security function, (Dierickx [0024] discloses “scanning network traffic, files, and/or other conventional types of data being exchanged” therefore the event is mapped to the traffic transfer of information processed data wherein the data could be stored in a memory according to paragraph [0023] and the event of transferring of data could be related to storing encryption keys as disclosed by [0025] “The encryption keys thereby can be stored”).
a state of the information processing function, and an operation content of the information security function are associated; (Dierickx [0041] discloses “If the information system 100 includes a wireless distribution system 320 … The wireless fidelity device 3 thereby can receive and inspect inbound wireless data traffic for denial of service (DoS) attacks, data snooping, and other types of wireless data security risks”. This is interpreted to mean that the event for the state of the information processing function would be detecting a wireless inbound traffic and the information security function is associated with the hardware encryption operation content which could be mapped in this embodiment to the operation content of the information security function).
the processor is configured to: detect an occurrence of the event related to the information security function, (Dierickx [0042] discloses detecting the traffic transfer, mapped to the event, wherein the event is related to “request for encryption/decryption key information” which is mapped to an event related to information security function).
acquire a plurality of kinds of information related to a state of a system (Dierickx [0041] discloses “If the information system 100 includes a wireless distribution system 320”. This is interpreted to mean that the event for the state of the information processing function would be detecting a wireless inbound traffic. Another kind of the acquired plurality of kinds of information in paragraph in which the information processing device is installed, (Dierickx [0022] discloses “the security system 500 can be disposed within a single system element of the information system 100. The security system 500 advantageously can comprise an all-in-one security system that facilitates security system functions, in whole and/or in part, for the information system 100”, which is interpreted that the system is mapped to the system 100 wherein the information processing device is within the security system 500).
determine the state of the information processing function (Dierickx [0041 and 0051] discloses determined wired or wireless state of the input request).
determine the operation content of the information security function based on the event the occurrence of which is detected, (Dierickx [0039] discloses “determine a data type for the filtered inbound data traffic” wherein the inbound traffic transfer, mapped to the event, might include a request for an encryption/decryption key [0042], which is interpreted that several operation content of the security system need to be determined) the determined state of the information processing function, (Dierickx [0041 and 0051] discloses determined wired or wireless state of the input request) and the operation management information stored in the storage unit, (Dierickx Fig. 1 unit 2 shows Storage of Keys, and paragraph [0023] discloses “The security system 500 can provide selected security system functions such as secure storage of keys”. While paragraph [0024] discloses the operation management of scanning transferred data for example).
and manage the information security function based on the determined operation content of the information security function. (Dierickx [0009] in comparison to Fig. 2A discloses “FIG. 2B is an exemplary block diagram illustrating an alternative method by which the data can propagate through the security system of FIG. 1, wherein the data is provided to the security system in a wireless manner.” Which is interpreted that the information security function will be managed as in a wireless request 
Dierickx does not explicitly disclose: “based on a combination of the acquired plurality of kinds of information,”
However, Ruvio in an analogous art cites Dierickx in paragraph [0006] to improve on it and discloses: determine the state of the information processing function based on a combination of the acquired plurality of kinds of information, (Ruvio [0468 and 0471] discloses examples of determining the state of the functioning logic attack based on plurality of information such as acquiring information such as [0475] “suspicious metadata for a remote control command followed by sudden press on the gas pedal”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dierickx information security features such as the encryption/decryption key management, firewall, antivirus, intrusion prevention and detection systems disclosed by Dierickx to include determining the state of the information processing function based on a combination of the acquired plurality of kinds of information as taught by Ruvio in order to utilizes the unique characteristics of the vehicle's functioning logic and potential attack vectors as input for a vehicle security system (see Ruvio paragraph [0008]). And do further manage the information security function based on the acquired plurality of kinds of information, including utilizing the encryption function to transmit notifications or modify a communications channel (Ruvio, [0467]). 

With respect to claim 3, Dierickx in view of Ruvio disclose: The information processing device according to claim 2, wherein: the information processing device is installed in a vehicle; and the processor is configured to acquire a plurality of sets of information related to a traveling state of the vehicle as the plurality of kinds of information. (Ruvio [0475] discloses detection unit installed on the 

With respect to claim 7, Dierickx in view of Ruvio disclose: The information processing device according to claim 2, wherein: the storage unit includes a first data area for storing information to be used for notifying the event, and a second data area for storing information to be used for notifying the operation content of the information security function or an operation content of the information processing function; and the first data area and the second data area are each exclusively controlled. (Ruvio [0468] discloses “configured for notifying and alerting a user of an attack” which is mapped to notifying of event on the user side such as the display illustrated in Fig. 1 unit 170 in communication with local Database 120. While [0468] discloses “remote-server [160], configured for communicating with the database[120] for delivering and/or receiving additional parameters of known-attacks detected by other similar devices [100];” therefore the remote server memory is exclusively controlled from the local vehicle database 120).

With respect to claim 9, Dierickx discloses: An information processing method to be performed by an information processing device including an information security function related to information security, (Dierickx Abstract discloses “security on a vehicle information system”. Dierickx [0022] also discloses “the security system 500 can be disposed within a single system element of the information system 100. The security system 500 advantageously can comprise an all-in-one security system that facilitates security system functions, in whole and/or in part, for the information system 100” which is interpreted that the information system 100 is mapped to the information processing device including 
and an information processing function related to predetermined information processing, (Dierickx paragraph [0039] discloses scanning include identifying a “prohibited data type”, which is interpreted to mean scanning for predetermined information to find a match of prohibited data types).
wherein: the information processing device comprises: a processor (Dierickx [0025] discloses “security system 500 can be provided as an integrated circuit device”) that is configured to perform control processing for realizing the information security function including at least one of a virus detection/removal function (Dierickx paragraph [0039] discloses antivirus function to detect “virus (and/or malware) and/or a prohibited data type”) and an encryption function, and configured to perform control processing for realizing the information processing function, (Dierickx [0025] “the security system 500 advantageously can utilize hardware based encryption”, which is interpreted in view of cited Dierickx paragraph [0041] that encrypted antivirus processing performed to perform predetermined information processing).
and a storage unit that is communicatively coupled with the processor and that stores information related to the information security function and the information processing function; (Dierickx [0012] discloses “data can propagate through the security system of FIG. 1, wherein the data is stored in a secure data storage system” this is interpreted to mean the memory is communicatively coupled with the integrated circuit of the security system wherein the security system performs processes related to the information security function and information processing function as mapped in the previous limitations, therefore, the data stored in the storage unit coupled with the processor is implicitly related to the information security function and the information processing function).
the storage unit stores operation management information in which an event related to the information security function, (Dierickx [0024] discloses “scanning network traffic, files, and/or other 
a state of the information processing function, and the operation content of the information security function are associated; (Dierickx [0041] discloses “If the information system 100 includes a wireless distribution system 320 … The wireless fidelity device 3 thereby can receive and inspect inbound wireless data traffic for denial of service (DoS) attacks, data snooping, and other types of wireless data security risks”. This is interpreted to mean that the event for the state of the information processing function would be detecting a wireless inbound traffic and the information security function is associated with the hardware encryption operation content, which could be mapped in this embodiment to the operation content of the information security function).
the processor is configured to: detect an occurrence of the event related to the information security function, (Dierickx [0042] discloses detecting the traffic transfer, mapped to the event, wherein the event is related to “request for encryption/decryption key information” which is mapped to an event related to information security function).
acquire a plurality of kinds of information related to a state of a system (Dierickx [0041] discloses “If the information system 100 includes a wireless distribution system 320”. This is interpreted to mean that the event for the state of the information processing function would be detecting a wireless inbound traffic. Another kind of the acquired plurality of kinds of information in paragraph [0039] is the inbound traffic related to evaluate the security state of a system) in which the information processing device is installed, (Dierickx [0022] discloses “the security system 500 can be disposed within a single system element of the information system 100. The security system 500 advantageously can comprise an all-in-one security system that facilitates security system functions, in whole and/or in part, 
determine the state of the information processing function (Dierickx [0041 and 0051] discloses determined wired or wireless state of the input request).
determine the operation content of the information security function based on the event the occurrence of which is detected, (Dierickx [0039] discloses “determine a data type for the filtered inbound data traffic” wherein the inbound traffic transfer, mapped to the event, might include a request for an encryption/decryption key [0042], which is interpreted that several operation content of the security system need to be determined) the determined state of the information processing function, (Dierickx [0041 and 0051] discloses determined wired or wireless state of the input request) and the operation management information stored in the storage unit, (Dierickx Fig. 1 unit 2 shows Storage of Keys, and paragraph [0023] discloses “The security system 500 can provide selected security system functions such as secure storage of keys”. While paragraph [0024] discloses the operation management of scanning transferred data for example).
and manage the security function based on the determined operation content of the information security function. (Dierickx [0009] in comparison to Fig. 2A discloses “FIG. 2B is an exemplary block diagram illustrating an alternative method by which the data can propagate through the security system of FIG. 1, wherein the data is provided to the security system in a wireless manner.” Which is interpreted that the information security function will be managed as in a wireless request state based on the determined operation content. Further management of information security function is shown in paragraph [0042], providing requested encryption key information).
Dierickx does not explicitly disclose: “based on a combination of the acquired plurality of kinds of information,”
However, Ruvio in an analogous art discloses: determine the state of the information processing function based on a combination of the acquired plurality of kinds of information, (Ruvio [0468 and 0471] discloses examples of determining the state of the functioning logic attack based on plurality of information such as acquiring information such as [0475] “suspicious metadata for a remote control command followed by sudden press on the gas pedal”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dierickx information security features such as the encryption/decryption key management, firewall, antivirus, intrusion prevention and detection systems disclosed by Dierickx to include determining the state of the information processing function based on a combination of the acquired plurality of kinds of information as taught by Ruvio in order to utilizes the unique characteristics of the vehicle's functioning logic and potential attack vectors as input for a vehicle security system (see Ruvio paragraph [0008]). And do further manage the information security function based on the acquired plurality of kinds of information, including utilizing the encryption function to transmit notifications or modify a communications channel (Ruvio, [0467]).

With respect to claim 10, Dierickx in view of Ruvio disclose: The information processing method according to claim 9, wherein: the information processing device is installed in a vehicle; and the processor is configured to acquire a plurality of sets of information related to a traveling state of the vehicle as the plurality of kinds of information. (Ruvio [0475] discloses detection unit installed on the vehicle collecting travel information such as “unusual commands to the engine systems such as acceleration … [and] suspicious metadata for a remote control command followed by sudden press on the gas pedal”).

With respect to claim 14, Dierickx in view of Ruvio disclose: The information processing method according to claim 9, wherein: the storage unit includes a first data area for storing information to be used for notifying the event, and a second data area for storing information to be used for notifying the operation content of the information security function or an operation content of the information processing function; and the first data area and the second data area are each exclusively controlled. (Ruvio [0468] discloses “configured for notifying and alerting a user of an attack” which is mapped to notifying of event on the user side such as the display illustrated in Fig. 1 unit 170 in communication with local Database 120. While [0468] discloses “remote-server [160], configured for communicating with the database[120] for delivering and/or receiving additional parameters of known-attacks detected by other similar devices [100];” therefore the remote server memory is exclusively controlled from the local vehicle database 120).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx in view of Ruvio and further in view of Hara et al. (US 20060049921 A1) hereinafter referred to as Hara.

With respect to claim 16, Dierickx in view of Ruvio disclose: The information processing device according to claim 2, 
They do not explicitly disclose the rest of the claim.
However, Hara in an analogous art discloses: wherein: the processor is configured to select a level for the acquired plurality of kinds of information among predetermined three or more levels (Hara paragraph [0036-0039] and Fig. 6 showing selecting out of more than three levels with predetermined actions).
and determine an information processing level representing the state of the information processing function based on the selected level. (Hara paragraph [0040-0041] and Fig. 6 showing 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dierickx, and Ruvio as combined above to determine the operation content of the information processing function based on an operation result of the information security function according to the determined operation content of the information security function and the operation management information, and manage the information processing function based on the determined operation content of the information processing function as taught by Hara in order to determine a more detailed or specific security level based on a risk level of a threat (see Hara paragraph [0104]).

With respect to claim 18, Dierickx in view of Ruvio disclose: The information processing method according to claim 9, 
They do not explicitly disclose the rest of the claim.
However, Hara in an analogous art discloses: wherein: the processor is configured to select a level for the acquired plurality of kinds of information among predetermined three or more levels (Hara paragraph [0036-0039] and Fig. 6 showing selecting out of more than three levels with predetermined actions).
and determine an information processing level representing the state of the information processing function based on the selected level. (Hara paragraph [0040-0041] and Fig. 6 showing determining a certain action for a security function for example a warning signal based on the selected level).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dierickx, and Ruvio as combined above to determine the .

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx in view of Ruvio and further in view of Uhlmann et al. (US 6553308 B1) hereinafter referred to as Uhlmann.

With respect to claim 15, Dierickx in view of Ruvio disclose: The information processing device according to claim 3, 
They do not explicitly disclose the rest of the claim.
However, Uhlmann in an analogous art discloses: wherein: the plurality of sets of information related to the traveling state of the vehicle include at least information related to a vehicle speed, information related to a traveling experience to a destination, and information related to a traveling location of the vehicle. (Uhlmann column 5 lines 5-30 disclose data collected from vehicle sensors in reciting “sensors in the vehicle of vehicle speed, direction, traction, loading, inclination and from GPS-derived information as to vehicle location, heading, the type of road being traveled on, altitude, and the like, as well as other vehicle parameters and personal parameters such as the type of vehicle, experience of the driver, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dierickx, and Ruvio as combined to disclose including the plurality of sets of information related to the traveling state of the vehicle as taught by Uhlmann in 

With respect to claim 17, Dierickx in view of Ruvio disclose: The information processing method according to claim 10, 
They do not explicitly disclose the rest of the claim.
However, Uhlmann in an analogous art discloses: wherein: the plurality of sets of information related to the traveling state of the vehicle include at least information related to a vehicle speed, information related to a traveling experience to a destination, and information related to a traveling location of the vehicle. (Uhlmann column 5 lines 5-30 disclose data collected from vehicle sensors in reciting “sensors in the vehicle of vehicle speed, direction, traction, loading, inclination and from GPS-derived information as to vehicle location, heading, the type of road being traveled on, altitude, and the like, as well as other vehicle parameters and personal parameters such as the type of vehicle, experience of the driver, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dierickx, and Ruvio as combined to disclose including the plurality of sets of information related to the traveling state of the vehicle as taught by Uhlmann in order to provide an improved method of securely managing the vehicle based on the surrounding data collected by the sensory data (see Uhlmann column 8 lines 55-60 and column 14 lines 16-39).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dierickx in view of Ruvio and further in view of Steinberg (US 7712135 B2) hereinafter referred to as Steinberg.

With respect to claim 19, Dierickx in view of Ruvio disclose: The information processing method according to claim 2, wherein the information processing device is in a vehicle; (Dierickx [0024] discloses “In-Flight Entertainment system” the airplane would be mapped to a vehicle wherein other paragraphs recite a vehicle such as Dierickx [0021]).
and the processor is configured to perform control processing for realizing the virus detection/removal function by: determining to execute a virus scan based on the detection of the occurrence of the event; (Dierickx [0024] discloses based on the transferred traffic which is mapped to the event, “security system 500, for example, can include antivirus (and/or anti-malware) software 1 for scanning network traffic, files,” wherein the traffic could include the detection of possible attack based on a traffic transfer which implicitly includes the request for encryption/decryption key).
and detecting and removing a file or program based on the virus scan. (Dierickx [0024] discloses “As the data is transmitted through the security system 500, the antivirus software 1 can inspect the data against its virus signature files and thereby allow safe data to propagate and/or prevent malicious code from harming either the security system 500, the information system 100, and/or adjacent peripheral systems” wherein the preventing of malicious code from propagating would be mapped to removing a file from proceeding into system).
Dierickx does not explicitly disclose: “file or program stored in the storage unit”.
However, Steinberg in an analogous art discloses: and detecting and removing a file or program stored in the storage unit based on the virus scan. (Steinberg column 13 lines 15-21 discloses protection system in the prior art could be implemented for transportation vehicles. Column 18 lines 47-60 disclose quarantine process, which is based on the virus scan, involves “Delete the application and associated files Attempt to determine the source of the infection”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dierickx, and Ruvio as combined to disclose detecting and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Michael Simitoski/Primary Examiner, Art Unit 2493